DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/706,601 & 14/279,020, filed on 9/15/2017 (ABN) & filed on 05/15/2014 (ABN), respectively.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o): 2nd para:
“Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.”

Correction of the following is required:
A.	There is no antecedent basis for “a failure frequency” of claim 1 in applicant’s disclosure. Thus, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter (“a failure frequency” of claim 1).
The use of a confusing variety of terms (“failure frequency of recognition” or “lower than fixed rate”1 “recognition”, applicant’s disclosure [0062] 1st S) for the same thing (or the disclosed conditional setting of “a high priority order”, [0062] 1st S) should not be permitted.



B.	There is no antecedent basis for “processing is executed…earlier” of claim 1 in applicant’s disclosure. Thus, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter (“processing is executed...earlier” of claim 1).
The use of a confusing variety of terms (“processing is executed...earlier” or applicant’s step of fig. 6: “START” is earlier than other steps) for the same thing (executing a computer program) should not be permitted.
C.	There is no antecedent basis for “the order…is higher than that of others” of claim 4 in applicant’s disclosure. Thus, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter (“the order…is higher than that of others” of claim 4).
The use of a confusing variety of terms (“the order…is higher than that of others” verses “The higher a score, the higher a priority order”, applicant’s disclosure [0053] last S, relative to itself) for the same thing (“a highest score”, [0059] 2nd S relative to other lower scores) should not be permitted.
D.	There is no antecedent basis for “non-transitory computer readable storage medium” of claim 6 in applicant’s disclosure. Thus, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter (“non-transitory computer readable storage medium” of claim 6).




Claim Objections
Claims 1-6 is objected to because of the following informalities:  
Claim 1, lines 16,17’s “in which recognition processing is executed for the detected objects” is objected for being too far away from the subject being modified, “programs” in claim 1, line 3, by said “in which recognition processing is executed for the detected objects”. Thus, “in which recognition processing is executed for the detected objects” can be grammatically closer to “programs” in view of applicant’s program in which figure 6:S602: “DETECT/TRACK HUMAN BODY” is a detection step in the program to be executed. 
Further regarding claim 1, line 20,21’s modifier, “in which a failure frequency of recognition is lower”, is objected for being too far away from the subject being modified, “the recognition processing” in claim 1, line’s 18,19, by said “in which a failure frequency of recognition is lower”. Thus, “in which a failure frequency of recognition is lower” can be grammatically closer to “the recognition processing”.
Thus, claims 2-4 are objected for depending on claim 1.






Claim 5 is objected the same as claim 1’s modifier being too far away from the corresponding subject such that the modifier appears not focused regarding what the modifier is supposed to modify in view of applicant’s disclosure.
Claim 6 is objected the same as claim 1’s modifier being too far away from the corresponding subject such that the modifier appears not focused regarding what the modifier is supposed to modify in view of applicant’s disclosure:
[0062]    On the other hand, a high priority order is set to a person when his recognition information has been acquired at the fixed or lower than fixed rate2.   In other words, the high priority order is set to the person showing varied results from each frame.

Appropriate correction is required.












Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the feature amount stored" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim and will be interpreted as –[[the]] a feature amount stored-- .










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,2 and 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nechyba et al. (US Patent App. Pub. No.: US 2014/0016837 A1).
Regarding claim 1, Nechyba discloses An information processing apparatus comprising: 
one or more processors (fig. 2: “PROCESSOR(S)”); and 
a memory (fig. 2:204: “MEMORY”) storing programs configured to be executed by the one or more processors, wherein the programs stored in the memory cause, when executed by the one or more processors, the one or more processors to operate to: 
obtain motion (via gestures) information (via fig. 2:204: “MEMORY”) of objects (i.e., anything) detected (via “detect facial gestures” [0030] 5th S) from a first image (via fig. 11:1101: “RECEIVE FIRST FACIAL IMAGE”) captured by a first image capturing device (via fig. 1A:108: “FACE CAMERA TO UNLOCK DEVICE”); 





associate (via fig. 11:arrows) the motion (gesture) information of the detected (via fig. 11:1104: “LIVENESS GESTURE DETECTED?”: “YES”) objects with recognition result (or matching-recognition face images via fig. 11:1101:1102: “RECEIVE FIRST FACIAL IMAGE”: “RECEIVE SECOND FACIAL IMAGE” via “at least one of the received facial images may have been granted a match by facial recognition programs” [0153] last S, corresponding to the flowcharts of figures 5 and 6) information (via fig. 2:204: “MEMORY”) including a number of times (via an “erroneous” “frequency module 227”:fig. 2) of failure (via fig. 1B:118: “FACE UNLOCK FAILED. ACCESS DENIED.”) on recognition of the detected objects; and 
determine, based on the motion (gesture) information of the (gestures) detected objects and the (facial-matching) recognition (programs) result information, an order (“of liveness gestures have been performed satisfactorily” [0109] last S) in which recognition processing is executed (via the processing of said face recognition programs represented in fig. 11:1101:1102) for the detected (via said fig. 11:1104:YES) objects (or gestures), 







wherein the (gestural) order is determined so as that the (facial) recognition processing (of fig. 11:1101:1102) for an object (or a person or a gesture), which3 moves in a direction  (via said gestures “in one or more directions” [0051] 3rd S) in which4 (“in which” is referring back to a specific antecedent or said flowcharts of figures 5,6 and 11) a failure frequency (via said erroneous frequency module 227 in fig. 2: maps to fig. 6:61: “GLINT DETECTED?”) of recognition is lower (thus allowing access via fig. 11:1116: “PERMIT AUTHENTICATION”), is executed earlier (as shown by the order of steps in fig. 11, wherein 1101 is the earliest step in fig. 11 and fig. 5:502 is the overall earliest step).












Regarding claim 2, Nechyba discloses The information processing apparatus according to claim 1, wherein the one or more processors further operate to: 
control an angle (via the “computing device 102 may rotate…angles” [0075] 6th S) of view of a second capturing device (via “cameras” [0034] penult S) based on the motion information; and 
perform the recognition processing for the detected objects by using a second image (via said 2nd face image) captured by the second capturing device in accordance with the order.














Regarding claim 5, claim 5 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 5 and vice versa. Thus, Nechyba discloses claim 5 of A method for an information processing apparatus, the method comprising: 
obtaining motion information of objects detected from a first image captured by a first image capturing device; 
associating the motion information of the detected objects with recognition result information including a number of times of failure on recognition of the detected objects; and 
determining, based on the motion information of the detected objects and the recognition result information, an order in which recognition processing is executed for the detected objects, 
wherein the order is determined so as that the recognition processing for an object, which moves in a direction in which a failure frequency of recognition is lower, is executed earlier.








Regarding claim 6, claim 6 is rejected the same as claims 1 and 5. Thus, argument presented in claims 1 and 5 is equally applicable to claim 6 and vice versa. Thus, Nechyba discloses claim 6 of A non-transitory computer readable storage medium (or “a computer-readable storage medium or a computer-readable storage device” [0089] 2nd S) storing computer executable instructions, the computer executable instructions for causing one or more processors to perform: 
obtaining motion information of objects detected from a first image captured by a first image capturing device; 
associating the motion information of the detected objects with recognition result information including a number of times of failure on recognition of the detected objects; and 
determining, based on the motion information of the detected objects and the recognition result information, an order in which recognition processing is executed for the detected objects, 
wherein the order is determined so as that the recognition processing for an object, which moves in a direction in which a failure frequency of recognition is lower, is executed earlier.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nechyba et al. (US Patent App. Pub. No.: US 2014/0016837 A1) in view of KATSUMI (JP 2010-134507 A) with machine translation via SEARCH.
Regarding claim 3, Nechyba teaches The information processing apparatus according to claim 2, wherein the one or more processors further operate to: 
extract a feature amount (via “extracting…a portion” [0007] 2nd S) of an object in the second image, 



wherein the (facial) recognition processing is to specify (via the gestures of fig. 11) the object (or said person’s gesture via via program-“prompt”-“gesture specified” [0061] 4th S) in the second image from an object (or enrollment image) stored (via fig. 2:206: “STORAGE DEVICE(S)”) in a database by comparison (via fig. 6:610: “MATCH?” of image to enrollment image) between the extracted feature amount (or said portion) of the object (a person or gesture) in the second image and the feature amount stored in the database.
Nechyba does not teach:
A.	specify the object…from…a database; and
B.	the feature amount stored in the database.
	Katsumi teaches:
A.	specify the object…from…a database (or “specify…the person…in the database 16”, page 4, 2nd text-bloc, last S); and
B.	the feature amount stored in the database (or “feature amount…in the database 16”, page 6, last tezt-blco, 3rd S).
	Thus, one of ordinary skill in the art of face images and recognition and correlation as taught in both Nechyba and Katsumi can modify Nechyba’s face images with Katsumi’s and recognize that the modification is predictable or looked forward to because the modification results in a “face image recognition…with…a high correlation”, Katsumi, page 16, 2nd text-bloc, 3rd S.



Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nechyba et al. (US Patent App. Pub. No.: US 2014/0016837 A1) in view of Nechyba et al. (US Patent App. Pub. No.: US 2014/0016837 A1).
Regarding claim 4, Nechyba teaches The information processing apparatus according to claim 1, wherein the motion information includes a (gestural) motion direction for the detected objects (or gestures) which (referring to direction) is determined (via “detect…downward direction” [0054] penult S) based on a plurality of images (via said 1st and 2nd face images) captured by the first image capturing device, and 
wherein the (gestural) order (or sequence) of the detected objects (or gestures) moving downward is higher (via “liveness measure; higher numbers indicate higher liveness”, [0086], 2nd row) than that of others5 (via “sequences” [0161] last S).
	

Nechyba does not teach:
the order of the detected objects moving downward is higher than that of others.





	Nechyba teaches:
wherein the (gestural) order (or sequence) of the detected objects (or gestures) moving downward is higher (via “liveness measure; higher numbers indicate higher liveness”, [0086], 2nd row) than that of others6 (via “sequences” [0161] last S comprising “an incorrect sequence” [0110] penult S).
Thus, one of skill in the art can modify Nechyba’s sequences by:
a)	including a correct downward gestural sequence and an incorrect downward gestural sequence of other sequences;
b)	calculating a higher score for the correct downward sequence than the incorrect downward sequence of other sequences; 
c)	calculating a higher and high score for the correct downward sequence than the incorrect downward sequence of other sequences; and
d)	recognizing that the modification is predictable or looked forward to because the modification is “robust” (Nechyba [0071] 1st) or strong and effective in all or most situations and conditions (Dictionary.com: robust) to examples. 













Another Rejection Follows
This is an intervening reference rejection

Applicant cannot rely upon the certified copy of the foreign priority applications (two in said two parent applications mentioned above) to overcome this rejection because a translation of said two foreign priority applications has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4 and 5 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WATANABE et al. (US Patent App. Pub. No.: US 2017/0017833 A1) with Foreign Application Priority Data: Mar. 14, 2014 (JP)……. 2014-052175 with machine translation via Google Translate. 
Claim 1 is first mapped to WATANABE et al. (US Patent App. Pub. No.: US 2017/0017833 A1) and then mapped to Foreign Application Priority Data: Mar. 14, 2014 (JP)……. 2014-052175 with machine translation via Google Translate and Adobe Japanese OCR, denoted as 1’. A similar analysis is done for the rest of the claims showing each claim twice (such as 2,2’).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 1 (mapped to US 2017/0017833), Watanabe discloses An information processing apparatus comprising: 
one or more processors (fig. 2:201: “PROCESSOR”); and 


a memory (fig. 2:202: “STORAGE DEVICE”) storing programs (fig. 2:203: “PROCESSING PROGRAM”) configured to be executed by the one or more processors, wherein the programs stored in the memory cause, when executed by the one or more processors, the one or more processors to operate to: 
obtain motion information (mapped to fig. 5:501: figs. 7B:13:14:18: squiggly arrows) of objects (fig. 5:501: people) detected from a first image (fig. 5:501: “INPUT IMAGE”) captured by a first image capturing device (figs. 5:13:14:18: “CAMERA 1”: “CAMERA 2”: “CAMERA 3”); 
associate the motion information of the detected objects with (via fig. 5:500: “a visual confirmation task display screen”, [0063], 1st S of US 2017/0017833) recognition result information (fig. 5:503: “FOR RECOGNITION PROCESSING”) including a number of times of failure on recognition (via fig. 13: “RATE OF FALSE RECOGNITIONS…HIGH…LOW”) of the detected objects; and 
determine (via fig. 12:S1207 “:YES”), based on the (squiggly) motion information of the detected objects and the recognition result information (for recognition processing), an order (via fig. 11: “CONTINUALLY SORT IN ORDER OF PRIORITY”: “DISPLAY ON SCRENN IN ORDER OF PRIORITY”: 80% then 50% then 40% then 20%) in which recognition (display) processing is executed for the detected objects, 



wherein the order (80% to 20%) is determined so as that the recognition processing for an object, which7 (“which” is referring to a generic antecedent: the claimed “an object”) moves (via squiggly arrows) in a direction in which8 (this “which” is referring to a specific antecedent: the claimed “recognition processing”: note that “a direction” is not a specific antecedent) a failure frequency of recognition is lower (or reduce a measure of erroneous recognitions via “reduces the rate of false recognitions”9 [0152] 5th S: Watanabe appears to show support that rate comprises frequency via an object occurring over a plurality of consecutive, period times via “same object appearing in consecutive frames…many times”, page 13, [0018] last S & page 25, [0047] 2nd S10 and events per time via “recognition results per unit time”, page 37, [0082] 1st S), is executed earlier (or displayed first as shown in fig. 11:103).







Regarding claim 1’ (mapped to Foreign Application Priority Data: Mar. 14, 2014 (JP)……. 2014-052175), Watanabe discloses An information processing apparatus comprising (citing to US 2017/0017833 A1 first then to the machine translation of JP 2014-052175): 
one or more processors (via “processor”, page 7, [0006] 1st S); and 
a memory (or “a cache memory”, page 11: [0012], last S) storing programs configured to be executed by the one or more processors, wherein the programs stored in the memory cause, when executed by the one or more processors, the one or more processors to operate to: 
obtain motion information (mapped to fig. 5:501: figs. 7B:13:14:18: squiggly arrows) of objects (fig. 5:501: people) detected from a first image (fig. 5:501) captured by a first image capturing device (via figs. 5:13:14: dashed triangular fields of view); 










associate the motion information of the detected objects with (via fig. 5:500: “a visual confirmation task display screen”, page 24, [0043], 1st  S) recognition result information (fig. 5:503) including a number of times of failure on recognition (via translated fig. 13: “rate of false recognitions”) of the detected objects (

    PNG
    media_image1.png
    878
    823
    media_image1.png
    Greyscale
); and 

determine (i.e., fig. 12:1203: “sorts”11, page 44, [0104] 1st S: fig. 11:80% 1st, 50% 2nd 40% 3rd, and 20% last), based on the (squiggly) motion information of the detected objects and the recognition result information (for recognition processing), an (“alphabetical” or “numerical”) order in which recognition (display) processing is executed for the detected objects, 
wherein the order is determined so as that the recognition processing for an object, which (“which” is referring to “an object”) moves in a direction in which (“which” is referring to “the recognition processing” and not “a direction”) a failure frequency of recognition is lower (via “suppress…recognition rate”12, pg., 46 [0113] 6th S) , is executed earlier (or displayed first as shown in fig. 11:103: “80%” being first in “priority”, page 32, [0067]).









Regarding claim 4, Watanabe discloses The information processing apparatus according to claim 1, wherein the motion information includes a motion direction (via fig. 13:1302: a path with arrow or “drawn” “movement lines”, [0064], last S, one of which is in fig. 5:501 as overlapping-video-“recognition results…for example” [0064] last two Ss) for the detected objects which is determined based on a plurality of (video) images captured by the first image capturing device, and 
wherein the order of the detected objects moving downward (relative to a “lower right corner horizontal coordinate”, [0048] 5th S, mapped to the square around a person’s head in fig. 5:501) is higher than that of others.
Regarding claim 4’, Watanabe discloses The information processing apparatus according to claim 1, wherein the motion information includes a motion direction (via fig. 13:1302: a path with arrow one of which is in fig. 5:501) for the detected objects which is determined based on a plurality of (video) images captured by the first image capturing device, and 
wherein the order of the detected objects moving downward (mapped to the square around a person’s head in fig. 5:501) is higher than that of others.







Regarding claim 5, claim 5 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 5 and vice versa. Thus Watanabe  discloses claim 5 of A method for an information processing apparatus, the method comprising: 
obtaining motion information of objects detected from a first image captured by a first image capturing device; 
associating the motion information of the detected objects with recognition result information including a number of times of failure on recognition of the detected objects; and 
determining, based on the motion information of the detected objects and the recognition result information, an order in which recognition processing is executed for the detected objects, 
wherein the order is determined so as that the recognition processing for an object, which moves in a direction in which a failure frequency of recognition is lower, is executed earlier.








Regarding claim 5’, claim 5’ is rejected the same as claim 1’. Thus, argument presented in claim 1 is equally applicable to claim 5 and vice versa. Thus Watanabe  discloses claim 5 of A method for an information processing apparatus, the method comprising: 
obtaining motion information of objects detected from a first image captured by a first image capturing device; 
associating the motion information of the detected objects with recognition result information including a number of times of failure on recognition of the detected objects; and 
determining, based on the motion information of the detected objects and the recognition result information, an order in which recognition processing is executed for the detected objects, 
wherein the order is determined so as that the recognition processing for an object, which moves in a direction in which a failure frequency of recognition is lower, is executed earlier.








Regarding claim 6, claim 6 is rejected the same as claims 1 and 5. Thus, argument presented in claims 1 and 5 is equally applicable to claim 6 and vice versa. Thus Watanabe discloses claim 6 of A non-transitory computer readable storage medium (or “The video storage device 101 is a storage medium” [0031]) storing computer executable instructions, the computer executable instructions for causing one or more processors to perform: 
obtaining motion information of objects detected from a first image captured by a first image capturing device; 
associating the motion information of the detected objects with recognition result information including a number of times of failure on recognition of the detected objects; and 
determining, based on the motion information of the detected objects and the recognition result information, an order in which recognition processing is executed for the detected objects, 
wherein the order is determined so as that the recognition processing for an object, which moves in a direction in which a failure frequency of recognition is lower, is executed earlier.






Regarding claim 6’, claim 6’ is rejected the same as claims 1’ and 5’. Thus, argument presented in claims 1 and 5 is equally applicable to claim 6 and vice versa. Thus Watanabe discloses claim 6 of A non-transitory computer readable storage medium (“A storage medium” [0012]) storing computer executable instructions, the computer executable instructions for causing one or more processors to perform: 
obtaining motion information of objects detected from a first image captured by a first image capturing device; 
associating the motion information of the detected objects with recognition result information including a number of times of failure on recognition of the detected objects; and 
determining, based on the motion information of the detected objects and the recognition result information, an order in which recognition processing is executed for the detected objects, 
wherein the order is determined so as that the recognition processing for an object, which moves in a direction in which a failure frequency of recognition is lower, is executed earlier.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al. (US Patent App. Pub. No.: US 2017/0017833 A1) with Foreign Application Priority Data: Mar. 14, 2014 (JP)……. 2014-052175 with machine translation via Google Translate, as applied above, further in view of Kuwano et al. (US Patent App. Pub. No.: US 2009/0096871 A1).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 2, Watanabe teaches The information processing apparatus according to claim 1, wherein the one or more processors further operate to: 
control (via fig. 1:107: “DISPLAY CONTROL UNIT”) an angle (or “angle of depression” [0152] 3rd S) of view (or “of the profile view of the face” [0051] last S) of a second capturing device (said cameras) based on the motion information; and 
perform (via the flowchart of fig. 8: “DISPLAY AMOUNT CONMTROL”) the recognition processing for the detected objects by using a second image captured by the second capturing device in accordance with the order (via fig. 12: METHOD FOR NON-SEQUNETIAL DISPLAY OF VISUAL CONFIRMATION TASKS”: “SORT REMAINING TASKS IN ORDER OF PRIORITY”).
Watanabe does not teach “control an angle”. Kuwano teaches “control an angle” (via “controlling…tilting” [0015]). Thus one of ordinary skill in the art of camera angles can modify Watanabe’s teaching of said fig. 1:107: “DISPLAY CONTROL UNIT” with Kuwano’s teaching of controlling tilt angle by:
a)	making Watanabe’s fig. 1:107: “DISPLAY CONTROL UNIT” connected to Kuwano’s “controlling…tilting” (Kuwano’s fig. 1:25: “IMAGING CONTROL SECTION): 








    PNG
    media_image2.png
    1154
    1080
    media_image2.png
    Greyscale

; and
b)	recognizing that the modification is predictable or looked forward to because the modification is used to “autonomously track a tracking object, not having to cause trouble to a user”, Kuwano [0010]. 

Regarding claim 2’, Watanabe teaches The information processing apparatus according to claim 1’, wherein the one or more processors further operate to: 
control (via fig. 1:107) an angle of view of a second capturing device based on the motion information; and 
perform (via the flowchart of fig. 8) the recognition processing for the detected objects by using a second image captured by the second capturing device in accordance with the order (via fig. 12).
Watanabe does not teach “control an angle”. 
Kuwano teaches “control an angle” (via “controlling…tilting” [0015]). 
Thus one of ordinary skill in the art of camera angles can modify Watanabe’s teaching of said fig. 1:107 with Kuwano’s teaching of controlling tilt angle by:
a)	making Watanabe’s fig. 1:107 connected to Kuwano’s “controlling…tilting” (Kuwano’s fig. 1:25: “IMAGING CONTROL SECTION); and
b)	recognizing that the modification is predictable or looked forward to because the modification is used to “autonomously track a tracking object, not having to cause trouble to a user”, Kuwano [0010]. 






Regarding claim 3, Watanabe as combined teaches The information processing apparatus according to claim 2, wherein the one or more processors further operate to:
extract a feature amount (via “the image recognition unit 106 extracts a…face…and compares it to a face” [0037] 3rd S) of an object in the second image, 
wherein the recognition processing is to specify the object in the second image from an object stored in a database (fig. 1:108: “IMAGE DATABASE” as modified via the combination) by comparison between the extracted feature amount of the object in the second image and the feature amount stored in the database.
Regarding claim 3’, Watanabe as combined teaches The information processing apparatus according to claim 2, wherein the one or more processors further operate to:
extract a feature amount (“extracts the field feature amount (facial feature amount)”, [0018] 2nd S) of an object in the second image, 
wherein the recognition processing is to specify the object in the second image from an object stored in a database (fig. 1:108 as modified via the combination) by comparison between the extracted feature amount of the object in the second image and the feature amount stored in the database.






Suggestions
Applicant’s disclosure states:
[0009]An aspect of the present is directed to efficient execution of face recognition even when a plurality of abnormal13 region is simultaneously present in a surveillance region.

[0052]    On the other hand, when no tracking information having  person   tracking  ID  managed   by  the   tracking management information 301 is present, corresponding person tracking  information 302   is  deleted.    The   tracking information  management  unit 213  updates  the  tracking management information 301 when acquiring each recognition information from the recognition information reception unit 212.   In this case, when recognition is successful, the name and the person ID of the person are updated. When recognition is a failure14, the moving direction and the moving speed at the time of a recognition failure are updated.


Thus the lack of this in the claims is an indication of obviousness.

Note that theses suggestions are nots provided with respect to overcomin 35 USC 101,112,102 and/or 103. Theses sugestion are mainly provided to see out advantage in disclosure regardles of 35 USC 101,112,102 and/or 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
    

    
        1 Note that a prior art that discloses “rate” and mapping the prior art “rate” to the claimed “frequency” is bordering on improper hindsight of applicant’s disclosure that disclosure “rate” throughout unless the prior art can show support that rate comprises a frequency.
        2 This clause modifies computer processing “information”.
        3 which: whichever; any one that: Choose which appeals to you. (Dictionary.com)
        4 which: (used after a preposition to represent a specified antecedent): the horse on which I rode. (Dictionary.com)
        5 others: other persons or things; (plural) additional or further ones: the police have found two and are looking for others (Dictionary.com)
        6 others: other persons or things; (plural) additional or further ones: the police have found two and are looking for others (Dictionary.com)
        
        7 which: whichever; any one that: Choose which appeals to you. (Dictionary.com)
        8 which: (used after a preposition to represent a specified antecedent): the horse on which I rode. (Dictionary.com)
        9 rate: statistics a measure of the frequency of occurrence of a given event, such as births and deaths, usually expressed as the number of times the event occurs for every thousand of the total population considered (Dictionary.com)
        10 Note that this mapping of “rate of false rejections” is bordering on improper hindsight of applicant’s disclosure of “rate” through-out applicant’s disclosure.
        11 sorts: Computers. to place (records) in order, as numerical or alphabetical, based on the contents of one or more keys contained in each record. (Dictionary.com)
        12 rate: statistics a measure of the frequency of occurrence of a given event, such as births and deaths, usually expressed as the number of times the event occurs for every thousand of the total population considered (Dictionary.com)
        13 abnormal: deviating from the usual or typical
        14 failure: the fact of not reaching the required standard in an examination, test, course, etc